UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
UNITED STATES OF AMERICA,                                              :
                                                                       :
                  -v-                                                  :     20-CR-135-1 (JMF)
                                                                       :
                                                                       :          ORDER
ALEXANDER ARGUEDAS,                                                    :
                                                                       :
                                    Defendant.                         :
                                                                       X
----------------------------------------------------------------------
JESSE M. FURMAN, United States District Judge:

        The Court received the attached letter from Jennifer L. Brown, Esq., recommending the

appointment of Donald Yanella, Esq., as Learned Counsel for Defendant Alexander Arguedas

pursuant to 18 U.S.C. § 3005. The Court accepts Ms. Brown’s recommendation and hereby

appoints Mr. Yanella as Learned Counsel for Mr. Arguedas.


        SO ORDERED.


Dated: March 27, 2020                                      __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
                                        March 25, 2020

VIA EMAIL

Honorable Jesse M. Furman
United States District Court
Southern District of New York
40 Foley Square
New York, New York 10007

Re:    United States v. Alexander Arguedas
       20 Cr. 135 (JMF)

Dear Judge Furman:

        I write pursuant to 18 U.S.C. § 3005 to offer my recommendation to the Court for the
appointment of learned counsel in the above-captioned capital case for Alexander Arguedas, who
is represented by Mark DeMarco as lead counsel. I recommend the appointment of Donald
Yanella as learned counsel. Mr.Yanella is a member of the SDNY Capital Panel and has
frequently been found learned in the law of capital cases. In arriving at the recommendation, I
have contacted the government and defense counsel and have reviewed the conflict list. Mr.
Yanella is available and does not appear to have any conflict.

       Please do not hesitate to contact me with any questions or concerns.

                                            Best regards,

                                            /s
                                            Jennifer L. Brown
                                            Attorney-in-Charge
                                            Federal Defenders of New York
                                            Tel.: (212) 417-8722
